Citation Nr: 0525082	
Decision Date: 09/14/05    Archive Date: 09/21/05

DOCKET NO.  03-01 152	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for bilateral plantar 
fasciitis, also claimed as a heel bone condition.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Amanda W. Harley, Associate Counsel


INTRODUCTION

The veteran had active service from August 1973 through 
August 1976.  He also served in the Army National Guard from 
April 1983 through October 2000.

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from a February 2002 rating decision of the 
Phoenix, Arizona, Department of Veterans Affairs (VA) 
Regional Office (RO). 

The veteran appeared at a Travel Board hearing before the 
undersigned in July 2003.  A hearing transcript is of record.  
In April 2004, the appeal was remanded to obtain additional 
development.  The case is now before the Board for appellate 
review.


FINDINGS OF FACT

1.  The agency of original jurisdiction obtained all relevant 
evidence necessary for an equitable disposition of the 
veteran's appeal.

2.  The veteran's bilateral plantar fasciitis pre-existed 
active duty.

3.  The bilateral plantar fasciitis increased in severity 
beyond its natural progression during active duty.


CONCLUSION OF LAW

The veteran's bilateral plantar fasciitis was aggravated by 
active duty.  38 U.S.C.A. §§ 101, 1110, 1111, 1153, 5107 
(West 2002); 38 C.F.R. §§ 3.6, 3.102, 3.303, 3.304, 3.306 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran seeks service connection for bilateral plantar 
fasciitis.  He contends that his condition was aggravated 
following a May 1999 Army Physical Fitness Test (APFT), which 
was required of him despite the no APFT physical profile in 
place at the time.

Law and Regulations

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
duty military, naval, or air service.  38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303(a).  Under 38 U.S.C.A. §§ 1110 and 1131, the 
veteran must submit proof of a presently existing disability 
resulting from service in order to merit an award of 
compensation. See Gilpin v. West, 155 F.3d 1353 (Fed.Cir. 
1998); see also Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).

Active military, naval, or air service includes any period of 
active duty for training (ACDUTRA) during which the 
individual concerned was disabled or died from a disease or 
injury incurred in or aggravated in line of duty, or any 
period of inactive duty training (INACDUTRA) during which the 
individual concerned was disabled or died from injury 
incurred in or aggravated in line of duty.  38 U.S.C.A. § 
101(21) and (24) (West 2002); 38 C.F.R. § 3.6(a) and (d) 
(2004).  ACDUTRA is, inter alia, full-time duty in the Armed 
Forces performed by Reserves for training purposes. 38 C.F.R. 
§ 3.6(c)(1) (2003).

It follows from this that service connection may be granted 
for disability resulting from disease or injury incurred or 
aggravated while performing ACDUTRA, or from injury incurred 
or aggravated while performing INACDUTRA.  38 U.S.C.A. §§ 
101(24), 106, 1131.  Active military, naval, or air service 
includes (1) active duty, any period of active duty for 
training during which a person was disabled or died from a 
disease or injury; and (2) any period of inactive duty 
training during which a person was disabled or died from an 
injury incurred or aggravated in the line of duty.  38 
U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a).  "

Under 38 U.S.C.A. § 1111, a veteran is afforded a presumption 
of sound condition upon entry into service, except for any 
defects noted at the time of entry examination.  That 
presumption can be rebutted by clear and unmistakable 
evidence that a disability existed prior to service and was 
not aggravated by service.  See Monroe v. Brown, 4 Vet. App. 
513, 515 (1993); Green v. Derwinski, 1 Vet. App. 320, 322 
(1991); 38 C.F.R. § 3.304(b).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

A veteran is presumed to be in sound condition when he is 
accepted into service, with the exception of disorders noted 
at the time of entry.  38 U.S.C.A. § 1111; 38 C.F.R. 
§ 3.304(b).  A preexisting injury or disease will be 
considered to have been aggravated by active military, naval, 
or air service where there is an increase in disability 
during such service, unless there is a specific finding that 
the increase in disability is due to the natural progress of 
the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the benefit of the doubt will be given to the 
claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Factual Background and Analysis

The service medical records for both the veteran's active 
duty and National Guard service, private medical records 
dated from 1998 to 2004, the July 2003 hearing transcript, 
the March 2005 VA medical examination report, and 
declarations from both the veteran and his spouse have been 
reviewed.  His active duty and inactive duty training dates 
have not been verified by the RO.  A September 2004 letter 
from the Department of the Army verifies that the veteran was 
forced to perform APFT on May 16, 1999, despite the temporary 
profile.  Based upon this evidence, it is reasonable to 
assume that the veteran was either on active duty, active 
duty for training, or on inactive duty for training on May 
16, 1999.  

The veteran claims he was injured during an APFT he was 
required to perform in May 1999.  He does not claim that the 
disorder began during the first period of service.  He 
testified in July 2003 that his bilateral foot condition was 
first treated by his private doctor in 1998, and that he was 
given a medical excuse to take to his National Guard Unit to 
excuse him from running and calisthenics.  This factual 
scenario raises the question of whether the veteran had a 
pre-existing disability that may have been aggravated during 
his service in the National Guard.  

The presumption of sound condition, embodied in 38 U.S.C. § 
1111, provides that every veteran shall be taken to have been 
in sound condition when examined, accepted, and enrolled for 
service, except as to defects, infirmities, or disorders 
noted at the time of the examination, acceptance, and 
enrollment, or where clear and unmistakable evidence 
demonstrates that the injury or disease existed before 
acceptance and enrollment and was not aggravated by such 
service.  38 U.S.C. § 1111 (emphasis added).  As noted above, 
the veteran's National Guard medical record is silent 
regarding a bilateral foot disorder.  

The evidence shows that plantar faciaitis clearly and 
unmistakably existed prior to service.  The veteran 
complained of heel pain in 1998, at which time Dr. Posadas 
diagnosed plantar fasciitis.  This diagnosis did not appear 
to be related to duties performed for the National Guard.  In 
September 1998, Dr. Posadas provided a letter to the veteran 
advising him refrain from high impact exercises like running.  
The veteran was issued a physical profile in April 1999 
excusing him from APFT until July 11, 1999.  

This veteran's service medical records for the August 1973 
through August 1976 active duty period reflect normal health 
with no discussion of an injury to the foot.  The service 
medical records for his March 1983 through October 2000 
National Guard service are also negative for a diagnosis of a 
disorder related to the feet.  The veteran was diagnosed with 
plantar fasciitis in 1998 by his private doctor, after his 
first verified period of active service.  Evidence from the 
Arizona Army National Guard shows he was given a physical 
profile in April 1999 excusing him from performing APFT 
duties.  The diagnoses and his medical profile status clearly 
and unmistakably show that the veteran's bilateral plantar 
fasciitis pre-existed his National Guard service.  

Because the evidence shows that the veteran's disability 
preexisted service, the question becomes whether the 
disability was aggravated by service.  A condition is 
aggravated by service "where there is an increase in 
disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease."  See 38 U.S.C.A. § 1153; 38 C.F.R. 
§ 3.306(b).  The evidence is clear that the veteran was 
forced to perform an APFT in May 1999 despite his profile 
status.  In June 1999, Dr. Quint diagnosed the veteran with 
acute and chronic plantar fasciitis and noted that there was 
exacerbation of the veteran's symptomology after his National 
Guard duty.  In addition, the VA examiner opined that the 
"periodic physical training during [the veteran's] active 
duty training, as well as the frequent running he performed 
to prepare for his active duty training, reasonably can be 
inferred to have constituted sufficient repetitive stress 
injury to increase the severity beyond its natural 
progression."  As such, the evidence demonstrates that the 
preexisting bilateral plantar fasciitis increased in severity 
beyond its natural progression during service, and the 
presumption of sound condition is not rebutted.  

Based on the above, entitlement to service connection for 
bilateral plantar fasciitis is warranted.  The appeal is 
granted.  38 U.S.C.A. §§ 101, 1110, 1111, 1153, 5107; 
38 C.F.R. §§ 3.6, 3.102, 3.303, 3.304, 3.306.


Veterans Claims Assistance Act of 2000 (VCAA)

A discussion addressing whether the mandates of the Veterans 
Claims Assistance Act of 2000 (VCAA) have been complied with 
is not warranted.  To the extent necessary, VA has fulfilled 
its duty to notify and to assist the veteran in the 
development of his claim.   See Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 
2000) (codified at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002)).   In light of the 
determination reached in this case, no prejudice will result 
to the veteran by the Board's consideration of this appeal at 
this time.   Bernard v. Brown, 4 Vet. App. 384, 393-94 
(1993).


ORDER

Entitlement to service connection for bilateral plantar 
fasciitis, also claimed as a heel bone condition, is granted.




	                        
____________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


